Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 15, and 16 is the inclusion of the limitation, "detects an overlap schedule period during which the first wireless communication device and the second wireless communication device use the same reception channel, based on a use schedule period of the reception channel of the first wireless communication device and a use schedule period of the reception channel of the second wireless communication device determines to extend or reduce the use schedule period of the reception channel of the first wireless communication device, based on the detected overlap schedule period; adjusts the use schedule period of the reception channel of the first wireless communication device so as to be extended or reduced according to the determination; and switches the reception channel at an expiration time point of the adjusted use schedule period" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 15, and 16.
Takeuchi et al. (US 2019/0327675) discloses “the BLE terminal 20 remains in a reception state for a while immediately after performing advertising (to receive a connection request or the like from the mobile terminal 10” (¶ [0139]) and “the BLE terminal 20a and the BLE terminal 20b repeatedly execute a scan and advertising at regular time intervals, and the lengths of a scan and advertising are fixed, the timing of a scan (or advertising) of the BLE terminal 20a and the timing of advertising (or a scan) of the BLE terminal 20b do not coincide with each other, and the two devices may remain incapable of communicating with each other. In response, in the exemplary embodiment, to match the timing of a scan (or advertising) of the BLE terminal 20a and the timing of advertising (or a scan) of the BLE terminal 20b, the execution periods (the lengths of the execution period) of a scan and advertising to be executed by each BLE terminal 20 are randomly changed” (¶ [0156]).
Suzuki et al. (US 2020/0186187) discloses “It is thus desirable to extend the interval between the cells allocated with an identical hopping pattern having the same frequency channels in all the time slots. ... frequency channels to be used are allowed to partially overlap among cells, where the number of cells is equal to or smaller than the number of candidate frequency channels, and the interval between the cells, allocated with an identical hopping pattern having the same frequency channels in all the time slots, is greater than the number of candidate frequency channels” (¶ [0058] and “the selected frequency channel is allowed to overlap with a frequency channel to be used in the same time slot by a remote cell located at a cell interval greater than the first number of cells and equal to or smaller than the number of candidate frequency channel ... the interval between cells that use a hopping pattern, in which frequency channels to be used overlap in all the time slots, can be extended as compared to a case where frequency channel overlap is not allowed” (¶ [0120]).
Choudhary et al. (US 2018/0242339) discloses “the first scan interval is modified to a second scan interval using the traffic type, the remapping window and the duty cycle. The second scan interval is different from the first scan interval. The modified scan interval allows the WLAN and BT connections prioritize their activities without starving the other connections” (¶ [0056]).
Zhou et al. (US 2016/0338060, US 2016/0338086, 2016/0337873) discloses “The neighbor anchor AP and the other hopping AP have overlapping coverage areas and the other hopping AP channel hops at a higher rate than the neighbor anchor AP. Furthermore, the apparatus may delay channel hopping to the channel for a period after the detected time” (¶ [0150], ¶ [0151] respectively). 
Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations before the effective filing date of the claimed invention.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-14 depending on claim 1 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/
Primary Examiner, Art Unit 2466